Citation Nr: 1111044	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  08-16 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for residuals of a septoplasty.  

3.  Entitlement to service connection for bilateral patellofemoral syndrome.  

4.  Entitlement to service connection for chronic sinusitis/rhinitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to December 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2010, the Veteran testified before a Veterans Law Judge, seated at the RO.  A transcript of that hearing has been created and added to the claims folder.  

As a preliminary matter, the Board notes that in a February 2002 rating decision, the Veteran was denied service connection for residuals of a septoplasty, chronic sinusitis/rhinitis, and disabilities of the low back and knees.  As she failed to file a timely notice of disagreement, this decision became final.  See 38 U.S.C.A. § 7105.  Generally, new and material evidence must be submitted to reopen a claim which has previously and finally been denied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In the present case, however, the Board notes that at the time of the February 2002 rating decision, the Veteran's service treatment records had not been located.  They have since been located and added to the claims file.  As these records are pertinent to the pending claims, VA may reconsider the Veteran's claims without requiring she submit new and material evidence.  38 C.F.R. § 3.156(c).  Thus, these claims will be considered on the merits.  

The Veteran had also initiated and perfected appeals of the May 2007 denials of service connection for a left wrist disability and for residuals of herpes.  In a September 2010 Decision Review Officer decision, however, she was granted service connection for both disabilities.  Because the appellant was awarded service connection for these disabilities, they are no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The issue of service connection for rhinitis/sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent evidence has not been presented of a current diagnosis of a low back disability.  

2.  Competent evidence has not been presented of a current diagnosis of a bilateral knee disability.  

3.  Competent evidence has not been presented of any current residuals of an in-service septoplasty.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).  

2.  Entitlement to service connection for a bilateral knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).  

3.  Entitlement to service connection for residuals of a septoplasty is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of her claims, has notified her of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist her.  In October, November, and December 2006, and January 2007 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, the October 2006 letter provided her with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued in October, November, and December 2006, prior to the May 2007 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  She has also been afforded VA medical examination in December 2009.  The Board notes that the VA examination report contain sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  In December 2010, the Veteran was afforded the opportunity to testify before the undersigned Veterans Law Judge.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

The Veteran submitted additional evidence directly to the Board in February 2011, without a signed waiver of agency of original jurisdiction (AOJ) review of this evidence.  See 38 C.F.R. § 20.1304.  Upon further review, however, this evidence consists of copies of service treatment records which have already been made of record, and therefore remand for consideration of this evidence by the RO, the agency of original jurisdiction, is not required at this time, as it has already been considered by the RO.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist her, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of her claims at this time is warranted.  

II.  Service connection-Low back and bilateral knees

The Veteran seeks service connection for disabilities of the low back and bilateral knees.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be awarded for certain disabilities, such as arthritis, which manifest to a compensable degree within a year of service separation.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

As noted in the introduction, service connection for disabilities of the low back and bilateral knees was denied within a prior and final February 2002 rating decision.  Since that time, however, the Veteran's service treatment records have been obtained and added to the record; therefore, her service connection claims may be considered on the merits.  See 38 C.F.R. § 3.156(c).  As the RO has also considered the Veteran's service connection claims on the merits, no prejudice results to the Veteran from the Board's adjudication at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran alleges she initially injured her back during active military service in 1991, when she lifted a heavy paint can, and felt low back pain.  Service treatment records confirm should reported low back pain on several occasions in 1991, and sporadically thereafter, including in 1994 and 1999.  A low back sprain was suspected in 1991, and she was given medication, rest, and later physical therapy.  Regarding her bilateral knees, the Veteran has alleged that the strains of military service, including standing watch for extended periods, running, and marching caused excessive wear on her knees, resulting in a bilateral knee disability.  Service treatment records confirm some reports of bilateral knee pain, for which she was given medication and rest.  Bilateral patellofemoral syndrome was suspected in 1999.  A service separation examination is not of record.  

Upon service discharge, the Veteran filed an August 2000 claim for service connection for several disabilities, including low back and bilateral knee disabilities.  She did not report for her scheduled VA examinations, however, and her claims were denied.  

Upon her reapplication for benefits in September 2006, she was afforded a VA orthopedic examination in December 2009.  The examiner reviewed the Veteran's claims file and physically examined the Veteran.  The Veteran reported recurrent pain in the low and mid back.  On physical examination, her posture and gait were within normal limits, and no atrophy, spasm, guarding, tenderness, or weakness of the thoracolumbar spine was observed.  Reflex and sensory responses were within normal limits in the upper and lower extremities.  Range of motion was also normal.  No disability or disorder of the spine was diagnosed, and the examiner concluded the Veteran's spine was normal on medical evaluation.  

The Veteran's knees were also examined in December 2009.  She reported bilateral knee pain, worse with use, on a monthly basis since military service.  On physical examination, her knees were normal in appearance, without deformity, effusion, locking, giving way, instability, or stiffness.  Her gait was within normal limits, and she did not require an assistance device to stand or walk.  Range of motion was normal bilaterally.  The final impression was of a normal knee examination bilaterally, and a knee disability was not diagnosed for either knee.  

VA outpatient treatment records have also been obtained and reviewed by VA.  These records, however, only relate occasional reports of low back and/or knee pain, but do not indicate a diagnosis of a low back or bilateral knee disability.  Private medical treatment records from E.S., M.D., are also negative for a current low back or bilateral knee disability.  

Central to any service connection claim is a current disability.  Absent evidence of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In the present case, however, the record does not reflect evidence of a low back or bilateral knee disability at any time during the pendency of this appeal.  Therefore, service connection for disabilities of the low back and bilateral knees must be denied.  

The Board notes that the Veteran has stated that she has experienced low back and bilateral knee pain since service separation, and as a layperson, she is competent to testify regarding such observable symptomatology as joint pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Nevertheless, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  In the absence of current evidence of disability of the low back or bilateral knees, service connection for these disabilities must be denied.  

The preponderance of the evidence is against the award of service connection for disability of the low back and bilateral knees.  As a preponderance of the evidence is against the award of service connection, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

III.  Residuals of septoplasty

The Veteran also seeks service connection for residuals of septoplasty.  The general criteria for the award of service connection have already been noted above, and need not be repeated here.  

As noted in the introduction, service connection for residuals of a septoplasty was denied within a prior and final February 2002 rating decision.  Since that time, however, the Veteran's service treatment records have been obtained and added to the record; therefore, her service connection claim may be considered on the merits.  See 38 C.F.R. § 3.156(c).  As the RO has also considered the Veteran's service connection claim on the merits, no prejudice results to the Veteran from the Board's adjudication at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Review of the Veteran's service treatment records confirm she was afforded a septoplasty and turbinectomy in May 1999.  No complications were indicated, and the Veteran was returned to duty.  On follow-up in September 1999, her septum was noted to be midline, with the right turbinate slightly more prominent.  No other complications or residuals were noted in the record.  

Following service, the Veteran has reported frequent sinus symptoms, including sneezing, nasal congestion, sinus pain, and excessive drainage.  She was afforded a VA medical examination in December 2009, at which time her surgical history of a septoplasty and turbinectomy were noted.  On physical examination, her nasal cavity was without polyps, and no septal deviation was observed.  She was also without deformity of the nose or sinuses, or other nasal abnormality.  The examiner stated the Veteran's septum was now midline, and found no residuals of her surgery.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for residuals of a septoplasty.  As noted above, central to any service connection claim is a current diagnosis of the claimed disorder.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin, 155 F.3d at 1353.  According to the December 2009 VA examination report, the Veteran's nasal septum is midline, and she was without other residuals of her in-service surgery.  As the Veteran's 1999 surgery appeared, based on the competent evidence of record, to have only ameliorative effects, the Board concludes service connection for residuals of a septoplasty is not warranted.  See 38 C.F.R. § 3.306(b)(1).  In so deciding, the Board makes no judgment regarding her pending service connection claim for sinusitis/rhinitis, which is remanded below.  Inasmuch as the Veteran reports such lay-observable symptomatology as recurrent sneezing, nasal congestion, sinus pain, and excessive drainage, those symptoms have not been identified by the competent evidence as residuals of her septoplasty, and will be considered as part of her pending service connection claim for sinusitis/rhinitis.  

The preponderance of the evidence is against the award of service connection for residuals of a septoplasty, as current diagnoses of such residuals has not been presented.  As a preponderance of the evidence is against the award of service connection, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for a low back disability is denied.  

Entitlement to service connection for a bilateral knee disability is denied.  

Entitlement to service connection for residuals of a septoplasty is denied.  


REMAND

The Veteran also seeks service connection for chronic sinusitis/rhinitis.  She was afforded a VA medical examination in December 2009, and the examiner concluded the Veteran's allergic rhinitis existed prior to service and was not aggravated therein.  Review of the Veteran's service treatment records confirm that on service entrance examination in August 1989, she gave a history of a "flower (pollen) allergy," resulting in tearing of the eyes and sneezing, but no lung problems.  She was found fit for acceptance into active military service, and accepted therein.  

Diseases of allergic etiology may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently.  An increase in the degree of disability during service may not be disposed of routinely as natural progress nor as due to the inherent nature of the disease.  Seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  The determination as to service incurrence or aggravation must be on the whole evidentiary showing.  38 C.F.R. § 3.380.  

Upon review of the December 2009 VA examination report, the Board finds the medical opinion inadequate for VA purposes.  The examiner did not make specific findings regarding either the severity of the Veteran's allergic rhinitis at service entrance, nor subsequently, as required under 38 C.F.R. § 3.380.  Therefore, a new VA medical opinion is required.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A. VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA sinus examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner should identify all current disabilities of the upper respiratory system, to include the presence of allergic rhinitis or sinusitis.  The examiner should, based on the record and to the best of his/her medical knowledge, make specific findings regarding the severity of the Veteran's allergic rhinitis at service entrance, at service separation, and currently.  The examiner should then opine as to whether any current allergic rhinitis or sinusitis was aggravated by service, to include consideration of whether signs and symptoms consistently resolved with the removal of the allergen trigger, such as seasonal pollens.  The examiner must also state whether the Veteran's allergic rhinitis or sinusitis, if existing prior to service, increased in severity during military service, and whether such an increase was beyond the natural progress of the disease.  The medical basis for any opinion expressed must be cited for the record.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


